SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of the date contained
in the signature page hereto (the “Closing Date”), by and between BIOTRICITY
INC., a Nevada corporation (the “Company”), and the subscriber identified on the
signature page hereto (the “Subscriber”).




RECITALS


WHEREAS, the Company seeks to sell a maximum of $4,000,000 in Convertible
Promissory Notes in the form annexed hereto as Exhibit B (the “Note” and
collectively referred to as the “Notes”) and, subject to Section 1.01 below,
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506(b) of Regulation D (“Regulation D”) as
promulgated under the Securities Act (the “Offering”); and

WHEREAS, the Subscriber wishes to purchase a Note with the principal amount as
set forth on the Signature Page to this Agreement;




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscriber hereby
agree as follows:




ARTICLE I
PURCHASE OF CONVERTIBLE PROMISSORY NOTES

1.01

Subscription.  The Subscriber hereby subscribes (the “Subscription”) to purchase
a Note in the amount set forth on the signature page hereto (the “Subscription
Amount”). This Subscription shall become effective when it has been duly
executed by the Subscriber and this Agreement has been accepted and agreed to by
the Company.  

1.02

Payment For Subscription.  The Subscriber agrees that the Subscription Amount to
the Company for the amount of the Subscriber’s Subscription is to be made upon
submission of this Agreement in the form included in these Subscription
Documents (as hereinafter defined).

1.03

Terms and Conditions.  The Company shall have the right to accept or reject the
Subscription, in whole or in part, for any reason whatsoever, including, but not
limited to, the belief of the Company that the Subscriber cannot bear the
economic risk of an investment in the Company, is not capable of evaluating the
merits and risks of an investment in the Company or is not an “Accredited
Investor,” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act, or for no reason at all. A closing may occur once a
Subscription is received by the Company and additional closings under the
Offering may take place from time to time as subscriptions are received by the
Company.

1.04

Conversion. Notes may be convertible, subject to mutual agreement: 1) at a 20%
discount to the next Qualified Financing; A Qualified Financing to be defined as
any equity financing of greater than $5.0 million, excluding the conversion of
the notes. If either party elects not to convert, the principal will be due in
cash at maturity.








--------------------------------------------------------------------------------

ARTICLE II
REPRESENTATIONS AND WARRANTIES

2.01

Representations and Warranties by the Company.  The Company represents and
warrants to the Subscriber that:

(a)

Authorization. The Company has all corporate right, power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. All
corporate action on the part of the Company, its directors and stockholders
necessary for the: (i) authorization execution, delivery and performance of this
Agreement by the Company; (ii) authorization, sale, issuance and delivery of the
Notes and Warrants contemplated hereby and the performance of the Company’s
obligations hereunder; and (iii) authorization, issuance and delivery of the
securities issuable upon conversion of the Notes or exercise of the Warrants,
has been taken. The securities issuable upon conversion of the Notes and
exercise of the Warrants will be validly issued, fully paid and nonassessable.
The issuance and sale of the securities contemplated hereby will not give rise
to any preemptive rights or rights of first refusal on behalf of any person
which have not been waived in connection with this offering. The Company is not
in default of any other obligations, including any promissory notes or
debentures.

(b)

Enforceability. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties hereto and thereto other than the Company,
this Agreement as duly authorized, executed and delivered by the Company
constitutes the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with its terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally.

(c)

No Violations. The execution, delivery and performance of this Agreement and the
Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Warrants and the securities issuable upon the conversion of the Note or
exercise of the Warrants) will not (i) result in a violation of the Articles of
Incorporation of the Company or other organizational documents of the Company,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company by which any property or asset of the Company is bound
or affected.

(d)

Litigation. The Company knows of no pending or threatened legal or governmental
proceedings against the Company which could materially adversely affect the
business, property, financial condition or operations of the Company or which
materially and adversely questions the validity of this Agreement or any
agreements related to the transactions contemplated hereby or the right of the
Company to enter into any of such agreements, or to consummate the transactions
contemplated hereby or thereby. The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which could materially adversely affect the
business, property, financial condition or operations of the Company. There is
no material action, suit, proceeding or investigation by the Company currently
pending in any court or before any arbitrator or that the Company intends to
initiate.

(e)

Intellectual Property.  The Company owns or possesses sufficient legal rights to
all patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted without any known infringement of the rights of
others. The Company has not received any written communications alleging








--------------------------------------------------------------------------------

that the Company has violated or, by conducting its business as presently
proposed to be conducted, would violate any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity.

(f)

Title to Assets. The Company has good and marketable title to its properties and
assets, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent; (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (c)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.

(g)

Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the Securities and Exchange Commission thereunder.

(h)

No Solicitation. Neither the Company nor any person participating on the
Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Notes being offered hereby.

(i)

Blue Sky. The Company agrees to file a Form D with respect to the sale of the
Notes under Regulation D of the rules and regulations promulgated under the
Securities Act. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Notes for sale to the Subscriber pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification).

(j)

The execution, delivery and performance of this Agreement by the Company will
not (i) violate any law, treaty, rule or regulation applicable to or binding
upon the Company or any of its properties or assets, or (ii) result in a breach
of any contractual obligation to which the Company is a party or by which it or
any of its properties or assets is bound that would reasonably be expected to
have a material adverse effect on the ability of the Company to perform its
obligations under this Agreement.

(k)

There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation or investigation, proceeding or demand letter
pending, or to the knowledge of the Company threatened, against the Company,
which if adversely determined would reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations
hereunder. There is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation or investigation, proceeding or demand
letter pending, or to the knowledge of the Company threatened, against or
affecting the Company or any of its subsidiaries that, if adversely determined,
would reasonably be expected to have a material adverse effect on the Company
and its subsidiaries (taken as a whole). There are no outstanding orders, writs,
judgments, decrees, injunctions or settlements that would reasonably be expected
to have a material adverse effect on the Company and its subsidiaries (taken as
a whole).

2.02

Survival of Representations and Warranties.  The representations and warranties
of the Company shall survive the closing and shall be fully enforceable at law
or in equity against the Company and the Company’s successors and assigns.








--------------------------------------------------------------------------------



2.03

Disclaimer.  It is specifically understood and agreed by the Subscriber that the
Company has not made, nor by this Agreement shall be construed to make, directly
or indirectly, explicitly or by implication, any representation, warranty,
projection, assumption, promise, covenant, opinion, recommendation or other
statement of any kind or nature with respect to the anticipated profits or
losses of the Company, except as otherwise provided with this Agreement.

2.04

Representations and Warranties by the Subscriber.  The Subscriber represents and
warrants to the Company that:

(a)

The Subscriber is acquiring the Notes and the Warrants for the Subscriber’s own
account, as principal, for investment purposes only and not with any intention
to resell, distributes or otherwise dispose of the Notes or Warrants, as the
case may be, in whole or in part.

(b)

The Subscriber has had an unrestricted opportunity to: (i) obtain information
concerning the Offering, including the Notes, the Warrants, the Company and its
proposed and existing business and assets; and (ii) ask questions of, and
receive answers from the Company concerning the terms and conditions of the
Offering and to obtain such additional information as may have been necessary to
verify the accuracy of the information contained in the this Agreement or
otherwise provided.

(c)

The Subscriber is an Accredited Investor, within the meaning of Securities and
Exchange Commission (“SEC”) Rule 501 of Regulation D, and has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of investing in the Company, and all information that the
Subscriber has provided concerning the Subscriber, the Subscriber’s financial
position and knowledge of financial and business matters is true, correct and
complete. The Subscriber acknowledges and understands that the Company will rely
on the information provided by the Subscriber in this Agreement and in the
Subscriber Questionnaire annexed hereto as Exhibit A for purposes of complying
with Federal and applicable state securities laws.

(d)

Except as otherwise disclosed in writing by the Subscriber to the Company, the
Subscriber has not dealt with a broker in connection with the purchase of the
Notes and agrees to indemnify and hold the Company and its officers and
directors harmless from any claims for brokerage or fees in connection with the
transactions contemplated herein.

(e)

The Subscriber is not relying on the Company or any of its management, officers
or employees with respect to any legal, investment or tax considerations
involved in the purchase, ownership and disposition of Notes or Warrants. The
Subscriber has relied solely on the advice of, or has consulted with, in regard
to the legal, investment and tax considerations involved in the purchase,
ownership and disposition of Notes and Warrants, the Subscriber’s own legal
counsel, business and/or investment adviser, accountant and tax adviser.

(f)

The Subscriber understands that the Notes and the Warrants, or the securities
into which either of them may convert or be exercised for, cannot be sold,
assigned, transferred, exchanged, hypothecated or pledged, or otherwise disposed
of or encumbered except in accordance with the Securities Act or the 1934
Securities and Exchange Act, as amended (the “Exchange Act”), and that no market
will exist for the resale of any such securities. In addition, the Subscriber
understands that the Notes, Warrants or the securities into which they may
convert, have not been registered under the Securities Act, or under any
applicable state securities or blue sky laws or the laws of any other
jurisdiction, and cannot be resold unless they are so registered or unless an
exemption from registration is available. The Subscriber understands that there
is no current plan to register the Notes, Warrants or the securities into which
they may convert.








--------------------------------------------------------------------------------



(g)

The Subscriber is willing and able to bear the economic and other risks of an
investment in the Company for an indefinite period of time. The Subscriber has
read and understands the provisions of this Agreement.

(h)

The Subscriber maintains the Subscriber’s domicile, and is not merely a
transient or temporary resident, at the residence address shown on the signature
page of this Agreement.

(i)

The Subscriber understands that the Company has made available to the Subscriber
and the Subscriber’s accountants, attorneys and other advisors full and complete
information concerning the financial structure of the Company, and any and all
data requested by the Subscriber as a basis for estimating the potential profits
and losses of the Company and the Subscriber acknowledges that the Subscriber
has either reviewed such information or has waived review of such information.

(j)

The Subscriber is not participating in the Offering as a result of or subsequent
to: (i) any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio;
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; or (iii) any registration statement the
Company may have filed with the Securities and Exchange Commission.

(k)

If the Subscriber is an entity, the Subscriber is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be. The Subscriber has all
requisite power and authority to own its properties, to carry on its business as
presently conducted, to enter into and perform the Subscription and the
agreements, documents and instruments executed, delivered and/or contemplated
hereby (collectively, the “Subscription Documents”) to which it is a party and
to carry out the transactions contemplated hereby and thereby. The Subscription
Documents are valid and binding obligations of the Subscriber, enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the Subscriber. The execution, delivery
and performance of the Subscription Documents and the performance of any
transactions contemplated by the Subscription Documents will not (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Subscriber is a
party or by which it or its assets are bound, or any provision of its
organizational documents (if an entity), or cause the creation of any lien or
encumbrance upon any of the assets of the Subscriber; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Subscriber; (iii) require from the Subscriber any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party other than pursuant to federal or state securities or blue sky laws;
or (iv) accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which the Subscriber is a
party or by which it is bound.

(l)

The Subscriber acknowledges and agrees that the Company intends, in the future,
to raise additional funds to expand its business which may include, without
limitation, the need to: fund more rapid expansion; fund additional marketing
expenditures; enhance its operating infrastructure; hire additional personnel;
respond to competitive pressures; or acquire complementary businesses or
necessary technologies.








--------------------------------------------------------------------------------



(m)

The Subscriber acknowledges and agrees that the Company will have broad
discretion with respect to the use of the proceeds from this Offering, and
investors will be relying on the judgment of management regarding the
application of these proceeds.

(n)

The Subscriber understands the various risks of an investment in the Company,
and has carefully reviewed the various risk factors described in the Company’s
various public filings, including but not limited to its 10Qs and 10Ks.

ARTICLE III
MISCELLANEOUS

3.01

Indemnification.

(a)

The Subscriber will, severally and not jointly with any other Subscribers
indemnify and hold harmless the Company and its officers, directors, members,
shareholders, partners, representatives, employees and agents, successors and
assigns against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Company Claims”) reasonably incurred in investigating, preparing
or defending any action, claim, suit, inquiry, proceeding, investigation or
appeal taken from the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto, to
which any of them may become subject insofar as such Company Claims (or actions
or proceedings, whether commenced or threatened, in respect thereof): (a) arise
out of or are based upon any untrue statement or untrue statement of a material
fact made by the Subscriber and contained in this Agreement or (b) arise out of
or are based upon any breach by the Subscriber of any representation, warranty,
or agreement made by the Subscriber contained herein. Provided, however, and
notwithstanding anything to the contrary, in no event shall the liability of the
Subscriber pursuant to this Section exceed the amount of the Note that the
Subscriber purchases pursuant to this Agreement.

(b)

The Company will indemnify and hold harmless each Subscriber and its officers,
directors, members, shareholders, partners, representatives, employees and
agents, successors and assigns, and each other person, if any, who controls such
Subscriber within the meaning of the Securities Act against any losses,
obligations, claims, damages, liabilities, contingencies, judgments, fines,
penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Subscriber Claims”)
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Subscriber Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon: (i) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Notes (or
securities issuable upon conversion of the Notes) under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (ii) any untrue statement or alleged untrue statement of a
material fact made by the Company in this Agreement; (iii) arise out of or are
based upon any breach by the Company of any representation, warranty, or
agreement made by it contained herein or in the Note; or (iv) any violation by
the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; and will
reimburse such Subscriber, and each such officer, director or








--------------------------------------------------------------------------------

member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Subscriber or any such controlling person to the Company.

3.02

Addresses and Notices.  All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, or (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
3.02, or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

If to the Company to:

 

Biotricity Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

Attention: Waqaas Al-Siddiq

 

 

 

With a copy (which shall not constitute notice) to:

 




 

 

 

If to the Subscriber, to the address set forth on the signature page annexed
hereto.




Any such person may by notice given in accordance with this Section 3.02 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.




3.03

Titles and Captions.  All Article and Section titles or captions in this
Agreement are for convenience only. They shall not be deemed part of this
Agreement and do not in any way define, limit, extend or describe the scope or
intent of any provisions hereof.

3.04

Assignability.  This Agreement is not transferable or assignable by the
undersigned.

3.05

Pronouns and Plurals.  Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms. The
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

3.06

Further Action.  The parties shall execute and deliver all documents, provide
all information and take or forbear from taking all such action as may be
necessary or appropriate to achieve the purposes of this Agreement. Each party
shall bear its own expenses in connection therewith.

3.07

Applicable Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to its conflict of
law rules.








--------------------------------------------------------------------------------



3.08

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, administrators, successors,
legal representatives, personal representatives, permitted transferees and
permitted assigns. If the undersigned is more than one person, the obligation of
the undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and such person’s heirs, executors,
administrators and successors.

3.09

Integration.  This Agreement, together with the remainder of the Subscription
Documents of which this Agreement forms a part, constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes and
replaces all prior and contemporaneous agreements and understandings, whether
written or oral, pertaining thereto. No covenant, representation or condition
not expressed in this Agreement shall affect or be deemed to interpret, change
or restrict the express provisions hereof.

3.10

Amendment.  This Agreement may be modified or amended only with the written
approval of all parties.

3.11

Creditors.  None of the provisions of this Agreement shall be for the benefit of
or enforceable by creditors of any party.

3.12

Waiver.  No failure by any party to insist upon the strict performance of any
covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy available upon a breach thereof shall constitute a waiver of any
such breach or of such or any other covenant, agreement, term or condition.

3.13

Rights and Remedies.  The rights and remedies of each of the parties hereunder
shall be mutually exclusive, and the implementation of one or more of the
provisions of this Agreement shall not preclude the implementation of any other
provision.

3.14

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

[Remainder of the Page Intentionally Blank]








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement on this ___ day
of _______, 2019.




Signature of Subscriber:







By:_______________________________________

Name:

Title:













_____________________________________

Print Name of Subscriber

 

 

 

 

__________________________________________

 

Social Security Number(s) or EIN

 

 

 

 

 

Mailing Address of Subscriber(s)

Residence of Subscriber(s)

 

 

__________________________________________

_____________________________________

Street

Street

 

 

____________________________________________

_____________________________________

City        State       Zip Code

City       State       Zip Code

 

 

If Joint Ownership, check one:

 

 

 

¨ Joint Tenants with Right of Survivorship

 

¨ Tenants-in-Common

¨ Tenants by the Entirety

 

¨ Community Property

 

¨ Other (specify):

 







$_____________________________________

Aggregate Subscription Amount

 

 

Method of Payment:  ¨ Wire Transfer   ¨ Check




 

FOREGOING SUBSCRIPTION ACCEPTED:

BIOTRICITY INC.


By:_______________________________________
    Name:
     Title:












